                                                              USDC1 SDNY
            Case 1:19-cv-11832-GHW Document 50 Filed 12/22/20 Page   of 1
                                                              DOCUMENT
1:19-cv-11832-GHW                                             ELECTRONICALLY FILED
                           MEMORANDUM ENDORSED                DOC #:
Your Honor Mr. Gregory H. Woods,                              DATE FILED: 12/22/20
In regards to your order signed 12/9/20
entered 12/10/20 - I have been working on it constantly upon reciept of the ﬁling. I have felt
extremely overwhelmed as how to best handle this situation, utilizing language that will be
conducive to my cause while fulﬁlling the requirements you set forth. After speaking with
the court earlier today for clarity, I was made aware that I have the right/option to ask for an
extension. This will help me better respond to your order. I am doing lots of research on the
matter and some more time would be extremely helpful please. I am doing the best that I can
Pro Se and am asking the court for an approval of an extension please. Thank you very much
your honor.
Sincerely,
Julia Zabolotsky
421 8th ave #7828
New york ny 10001
917 337 7212




 Application granted. The deadline for Plaintiff to file her motion to seal is extended to December 30, 2020.
 SO ORDERED.

 Dated: December 22, 2020                                  _____________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge
